[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After a full hearing at trial, this court finds the following as facts: Plaintiff Paul Devino, doing business as Painting Contractors of Connecticut, entered into an oral contract to perform painting services on 24 units at the Woodrich Village Condominium. The agreed upon price was $1,300 per condominium unit. Between June 14 and July 2, 1993, plaintiff painted five condominium units. Defendant Association paid for 2 units, the sum of $2,600 A dispute concerning extras arose between the Association and the plaintiff, whereupon Philip Distasio, President of the Board of Directors of defendant Association, ordered plaintiff off the premises and prohibited him from completing his contractual obligations. Defendant failed and refused to pay $3,900 for the painting of the three units that had already been completed.
Defendant counterclaimed seeking damages for plaintiff's failure to complete the job and for poor workmanship. The court finds no merit in this claim.
Judgment enters for plaintiff to recover of defendant the sum of $3,900 plus costs.
KULAWIZ, J.